CHURCHILL, J.
In re Petition of Receiver for instructions relative to an offer of compromise submitted by John A. Bennett and Ira Marcus.
On the face of the testimony the parties submitting the offer to compromise are probably liable to the Receiver.
For Receiver: Isadore S. I-Iorenstein.
For J. A. Bennett & Ira Marcus: Francis J. O’Brien.
The amount involved is so far in excess of the offer of .$12,000 that, in the opinion of the Court, the Receiver would not be warranted in accepting such sum in settlement and compromise. The offer is therefore rejected but without prejudice.